     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 1 of 23 Page ID
                                       #:3700

                                                                                 Page 1
 1                        UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2
        ALEX MORGAN, ET AL.                     )
 3                                              )
                     Plaintiff,                 )
 4                                              )
        VS.                                     )     Civil Action No.:
 5                                              )       2:19-cv-01717
        UNITED STATES SOCCER                    )
 6      FEDERATION, INC.                        )
                                                )
 7                   Defendant                  )
 8                                            - AND -
 9
        HOPE SOLO, ET AL.                         )
10                                                )
                     Plaintiff,                   )
11                                                )
        VS.                                       )          Civil Action No.:
12                                                )          3:18-cv-05215 JD
        UNITED STATES SOCCER                      )
13      FEDERATION, INC.                          )
                                                  )
14                   Defendant                    )
15
16
17                     ORAL AND VIDEOTAPED DEPOSITION OF
                                  RICH NICHOLS
18                              DECEMBER 4, 2019
19
20                ORAL AND VIDEOTAPED DEPOSITION OF RICH NICHOLS,
        produced as a witness at the instance of the Defendant and
21      duly sworn, was taken in the above-styled and numbered
        cause on Wednesday, December 4, 2019, from 8:13 a.m. to
22      3:05 p.m., before Kari J. Behan, CSR, RPR, CRR, in and for
        the State of Texas, reported by computerized stenotype
23      machine, at the offices of K&L Gates, 1717 Main Street,
        Suite 2800, Dallas, Texas 75201, pursuant to the
24      California Federal Rules of Civil Procedure and the
        provisions stated on the record herein.
25      JOB NO. 172862

                             TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 2 of 23 Page ID
                                       #:3701

                                                                            Page 13
 1      partway through the third season; is that right?
 2              A.   That's correct.
 3              Q.   At some point in time, were you retained to be
 4      the general counsel of the Women's National Team Players
 5      Association?
 6              A.   Yes.
 7              Q.   When was that?
 8              A.   January -- I started -- I started in January of
 9      2015.
10              Q.   Okay.     And were you also the executive director
11      of the Women's National Team Players Association?
12              A.   That was my title, executive director and general
13      counsel of the Women's National Team Players Association.
14              Q.   When you served in that role, were you an
15      employee of the Players Association?
16              A.   No.     I was a contractor.
17              Q.   Okay.     Were you with your -- your current firm?
18              A.   Correct.
19              Q.   Okay.     And when did you stop serving in the role
20      of general counsel and executive director?
21              A.   I was terminated on December 16th, 2016.
22                           (Exhibit 1 was marked for identification.)
23      BY MR. STOLZENBACH:
24              Q.   Mr. Nichols, I have handed you an exhibit we'll
25      mark Nichols Exhibit 1.               It's also Exhibit 2 from John


                               TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 3 of 23 Page ID
                                       #:3702

                                                                                 Page 16
 1      understanding is.
 2                         THE WITNESS:           Right.        I don't agree.
 3      BY MR. STOLZENBACH:
 4            Q.    You don't agree?
 5            A.    No.
 6                         (Exhibit 4 was marked for identification.)
 7      BY MR. STOLZENBACH:
 8            Q.    Mr. Nichols, I have handed you something I have
 9      marked Nichols Exhibit 4.               It's a Judgment from the United
10      States District Court for the North District of Illinois
11      followed by an Opinion and Order referenced in that
12      judgment.
13                         Are you familiar with the litigation that
14      resulted in this judgment?
15            A.    Yes.
16            Q.    Could you turn to page 11 of the Opinion?
17            A.    (Witness complies.)
18            Q.    And there's a highlighted sentence there from
19      Judge Sharon Johnson Coleman's Opinion in that case.
20                         Could you read it into the record?
21            A.    "Because the undisputed material facts establish
22      that the MOU incorporates the unmodified terms of the 2005
23      CBA, including the no-strike, no-lockout provision, and
24      that Langel had apparent authority to execute this MOU,
25      this Court will grant summary judgment on USSF's


                             TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 4 of 23 Page ID
                                       #:3703

                                                                                         Page 17
 1      declaratory judgment claim."
 2            Q.    So do you agree with Judge Coleman's statement
 3      that the MOU, which is Nichols Exhibit 3, incorporates the
 4      unmodified terms of the 2005 CBA, which is Nichols
 5      Exhibit 2?
 6            A.    No, I don't agree with it.
 7            Q.    Okay.     Notwithstanding you're not agreeing with
 8      it, the United States Women's National Soccer Team Players
 9      Association stipulated to the judgment reflected on
10      Nichols Exhibit 4, page 1, correct?
11            A.    I don't recall.
12            Q.    Okay.     Notwithstanding your disagreement with the
13      federal judge who issued the decision we just looked at,
14      after she issued the decision, you and the Players
15      Association, at your direction, acted in accordance with
16      it, correct?
17                          MR. CLASH-DREXLER:                Let me object to the
18      extent that it's asking him for legal advice that he
19      provided to the players.
20                          So I'm not quite sure he could answer that
21      question without doing that, but maybe you want -- I don't
22      know if you want to try it a different way.
23                          MR. STOLZENBACH:              Sure.          I'll ask it a
24      different way.
25      BY MR. STOLZENBACH:


                              TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 5 of 23 Page ID
                                       #:3704

                                                                                     Page 18
 1            Q.    Notwithstanding your disagreement with Judge
 2      Coleman, the Players Association acted in accordance with
 3      her order that we just read from, correct?
 4            A.    I'll say that we abided by her Opinion that we
 5      did not have the right to strike or boycott the Olympic
 6      Games.
 7            Q.    Is -- are you saying that you, notwithstanding
 8      her --
 9                        MR. STAFFORD:             I hate to interrupt, Brian.
10                        Can you speak up just a little bit, Rich?
11      Can you speak up just a little bit?
12                        THE WITNESS:            Okay.
13                        MR. CLASH-DREXLER:                 Thank you.
14      BY MR. STOLZENBACH:
15            Q.    Are you saying that the Players Association,
16      after Judge Coleman's order continued to -- well, let me
17      just ask you this:         Her Opinion, which we just read from,
18      said that the MOU incorporated the unmodified terms of the
19      2005 Collective Bargaining Agreement.                           It did not limit it
20      to the no-strike clause.
21                        Did you abide by her order with respect to
22      the rest of the 2005 agreement or just the no-strike
23      clause?
24                        MR. BUDNER:           Objection to the extent it
25      mischaracterizes your testimony, but you -- you can answer


                             TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 6 of 23 Page ID
                                       #:3705

                                                                            Page 19
 1      to whatever you know, whatever you have personal knowledge
 2      of.
 3                         THE WITNESS:           We followed the Court's order.
 4      BY MR. STOLZENBACH:
 5            Q.    Were you familiar with the Collective Bargaining
 6      Agreement covering the United States Soccer Men's National
 7      Team Players that was in effect during your tenure as the
 8      general counsel for the Women's National Team Players
 9      Association?
10            A.    Was I familiar with it?
11            Q.    Yes.
12            A.    I was familiar with it.
13            Q.    Had you -- did you ever see a copy of it?
14            A.    I did.
15            Q.    You did?
16                         Do you remember when you received a copy of
17      it?
18            A.    Probably sometime early during my tenure as the
19      executive director/general counsel.
20            Q.    Sometime in early 2015?
21            A.    Correct.
22                         (Exhibit 5 was marked for identification.)
23      BY MR. STOLZENBACH:
24            Q.    Mr. Nichols, I have handed you Nichols Exhibit 5,
25      which was also Exhibit 11 in John Langel's deposition.


                             TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 7 of 23 Page ID
                                       #:3706

                                                                            Page 52
 1            Q.    Do you recall that the second in-person
 2      negotiation meeting happened on February 3rd, 2016?
 3            A.    Yes.
 4                         (Off-record discussion.)
 5                         (Exhibit 17 was marked for identification.)
 6      BY MR. STOLZENBACH:
 7            Q.    Mr. Nichols, I have handed you Exhibit 17.
 8                         Before the February 3rd bargaining session,
 9      you sent Exhibit 17 to Ms. Levine, correct?
10            A.    Yes.
11            Q.    And in the letter reflected on the second page of
12      that exhibit, the Union took the position that either
13      there was no Collective Bargaining Agreement in effect at
14      the time or, if there was, it was terminable and the
15      Players Association was going to terminate it?
16            A.    The letter speaks for itself.
17                         (Exhibit 18 was marked for identification.)
18      BY MR. STOLZENBACH:
19            Q.    Exhibit 18 is Ms. Levine's response to your
20      letter in Exhibit 17, correct?
21            A.    It appears to be.
22                         (Exhibit 19 was marked for identification.)
23      BY MR. STOLZENBACH:
24            Q.    Exhibit 19 is an e-mail from you to Ms. Levine
25      dated January 4th, 2016.              It is copied to Becky


                             TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 8 of 23 Page ID
                                       #:3707

                                                                             Page 53
 1      Sauerbrunn, Carli Lloyd, Hope Stephens, Megan Rapinoe,
 2      Alex Morgan, Arthur McAfee, Jeff Kessler, David Feher and
 3      Eva Cole.
 4                         Ms. Sauerbrunn, Ms. Lloyd, Ms. Stephens,
 5      Ms. Rapinoe and Ms. Morgan were Women's National players
 6      at the time, correct?
 7            A.    Yes.
 8            Q.    And Hope Stephens is also known as Hope Solo,
 9      right?
10            A.    Yes.
11            Q.    And this e-mail and its attachment constituted
12      the Players Association's first proposal for a new
13      Collective Bargaining Agreement, correct?
14            A.    Yes.
15            Q.    And from the Players Association's point of view,
16      the proposal was for a contract starting immediately,
17      correct?
18                         MR. BUDNER:          Objection to the extent that
19      that view includes attorney-client privileged
20      communications.
21                         But you can certainly testify as to what you
22      expressed to third parties.
23                         THE WITNESS:           I'm -- I'm not sure that
24      that's what was communicated.
25      BY MR. STOLZENBACH:


                             TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 9 of 23 Page ID
                                       #:3708

                                                                                 Page 54
 1            Q.    The player -- sorry.
 2                          The Federation took the position that it had
 3      a Collective Bargaining Agreement in place that didn't
 4      expire till the end of 2016, correct?
 5            A.    That's the position they took, according to that
 6      e-mail, yeah.
 7            Q.    Your proposal, in Exhibit 19, was not submitted
 8      with the idea that it wouldn't go into effect until 2017,
 9      correct?
10                          MR. CLASH-DREXLER:                Again, to the -- you can
11      answer that question to the extent that you communicated
12      that information to the Federation.
13                          MR. BUDNER:          Same objection.
14                          THE WITNESS:           I -- we never had that
15      communication with the Federation with regard to the
16      effective date of an agreement.
17      BY MR. STOLZENBACH:
18            Q.    Okay.     Can you look at page 1 of the proposal,
19      which is USSF_SOLO_3537?
20                          The third bullet point says:                 In exchange
21      for the WNT Players Group Licensing Rights, the USSF shall
22      pay the WNTPA $4.2 million, which equals 30 percent of the
23      $14 million "attributed" guaranteed sponsorship and
24      licensing revenue SUM pays for USSF for the exclusive
25      rights to market the WNT.


                              TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 10 of 23 Page ID
                                        #:3709

                                                                             Page 55
 1                         You knew at the time that the Men's National
 2      Team Collective Bargaining Agreement did not provide for
 3      any separate payment to the men's players or the men's
 4      Players Association, apart from compensation related to
 5      actual play and the ticket bonus that they received,
 6      correct?
 7             A.   I wasn't aware of what or how the men's team was
 8      compensated by U.S. Soccer.
 9             Q.   Well, you had the Collective Bargaining Agreement
10      covering the men's team at the time, right?
11             A.   I did.
12             Q.   And there is nothing in it, anything like what
13      you're proposing in this bullet point I just read, is
14      there?
15                         MR. BUDNER:           Objection to the extent the
16      documents speaks for themselves.
17                         If you have a memory of that, you can
18      answer.
19                         THE WITNESS:            Yeah, I don't recall one way
20      or the other.
21      BY MR. STOLZENBACH:
22             Q.   Now, the last bullet point on page 1 of the
23      proposal, if accepted, would have required additional
24      payments to the players actually used pursuant to the
25      first bullet point regarding the group license agreement,


                              TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 11 of 23 Page ID
                                        #:3710

                                                                             Page 56
 1      right?
 2                         THE WITNESS:            Let me read it.
 3                         (Witness reviews document.)
 4                         THE WITNESS:            Can you read the question
 5      again, please?
 6                         (Requested material read back.)
 7                         THE WITNESS:            Correct.
 8      BY MR. STOLZENBACH:
 9             Q.   Can you turn to page 2 of the proposal?
10             A.   (Witness complies.)
11             Q.   The second bullet point on page 2 was a proposal
12      that said:      At all times there shall be a minimum of 30
13      WNT players on contract with the USSF, referred to as
14      Contract Players.
15                         At the time, the Collective Bargaining
16      Agreement required there to be fewer contracted players
17      than 30, correct?
18             A.   Correct.
19             Q.   And the contracted players under the Collective
20      Bargaining Agreement in effect in 2016 -- those contracted
21      players received a salary from USSF, right?
22             A.   The contracted players under the MOU that was in
23      effect in 2016 received a salary.
24             Q.   And the fourth bullet point on page 2 of your
25      January 2016 proposal was designed to increase that salary


                              TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 12 of 23 Page ID
                                        #:3711

                                                                                Page 57
 1      to $150,000 per player, correct?
 2              A.     Let me read it.
 3                             (Witness reviews document.)
 4                             THE WITNESS:           Repeat that question, please.
 5                             (Requested material read back.)
 6                             THE WITNESS:           The document speaks for
 7      itself.
 8      BY MR. STOLZENBACH:
 9              Q.     Well, does the document say that the salary would
10      increase to 150,000 or not?
11              A.     Again, you can read it and determine what it
12      says.        It speaks for itself.
13              Q.     Are you -- can you not tell me?
14              A.     I'm not sure what you want me to tell you.
15              Q.     I want you to tell me whether it's -- that
16      proposal was designed to increase the salary of contracted
17      players to $150,000 a year.
18              A.     It was to increase the salary of the players'
19      compensession [sic] -- compensation to be no less than
20      150,000 a year.
21              Q.     Okay.     And that would be in the form of salary or
22      no?
23              A.     It would be in the form of compensation.
24              Q.     Okay.     If you'll look under No. 3 on page 2 of
25      the proposal from January 2016, the first bullet was a


                                 TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 13 of 23 Page ID
                                        #:3712

                                                                                    Page 58
 1      proposal that all Women's National Team players --
 2              A.     Which -- which -- which number --
 3              Q.     The first bullet under No. 3 on page 2.
 4              A.     Okay.
 5              Q.     It says:      All women -- sorry.
 6                             It says:       All WNT players (Contract &
 7      Developmental Players) shall be paid no less than a
 8      $100,000 salary ("NWSL Salary") for a 20 NWSL Regular
 9      Season Game, 8-- 8-month season (March 1 to October 31st).
10                             The reference to "Contract & Developmental
11      Players" is what I want to focus on first.                          Okay?
12                             What did those two terms mean in the context
13      of this proposal?
14              A.     Well, the contract players meant players who are
15      under contract with the Federation to play for the women's
16      team.        I don't recall what the developmental players'
17      designation was.
18              Q.     Can you turn to page 3 of the proposal?
19              A.     (Witness complies.)
20              Q.     Number 4 on page 3 refers to various bonuses and,
21      in particular, refers to World Cup and Olympic-related
22      bonuses.
23                             Under this proposal was the Players
24      Association proposing those bonuses on top of the $150,000
25      minimum compensation referenced on the prior page?


                                 TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 14 of 23 Page ID
                                        #:3713

                                                                                        Page 59
 1                          MR. BUDNER:          Objection.              Document speaks for
 2      itself.
 3                          THE WITNESS:           Yeah, I don't recall.
 4      BY MR. STOLZENBACH:
 5             Q.   Okay.     On page 4 of the proposal, there's a
 6      section entitled:         Travel & Per Diem.                     It is No. 5.    The
 7      domestic venue per diem of $65 was a proposal for a higher
 8      per diem than the Men's National Team was receiving at the
 9      time, right?
10             A.   I don't recall.
11             Q.   Under No. 7, there's a proposal, it says:                           The
12      WNT will not play any USSF games on artificial turf.
13                          Do you -- did you know at the time whether
14      the Men's National Team had that guarantee or not?
15             A.   No.
16             Q.   Turn to page 6 of the proposal.
17             A.   (Witness complies.)
18             Q.   Look at No. 13:            Victory Tour (Post World Cup &
19      Olympic Games Victories.               The first bullet point says:
20      Victory Tour compensation shall be $3 million paid by the
21      USSF to the WNTPA Player Pool.
22                          Now, the MOU from 2013 called for a
23      $1.8 million victory tour payment, correct?
24             A.   Yes.
25             Q.   And the 2013 MOU called for up to ten victory


                              TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 15 of 23 Page ID
                                        #:3714

                                                                             Page 60
 1      tour matches in exchange for that payment, correct?
 2             A.   Yes.
 3             Q.   And your proposal here in Exhibit 19 called for
 4      three matches in exchange for --
 5             A.   Let me correct my answer to the previous
 6      question.      It called -- the MOU victory tour called for
 7      ten games total.
 8             Q.   And your proposal on -- reflected in Exhibit 19
 9      called for three victory tour games in exchange for the
10      $3 million, right?
11             A.   Yes.
12             Q.   And that $3 million was to be on top of the
13      $150,000 minimum compensation?
14             A.   The $3 million would be in addition to whatever
15      compensation the players received.
16             Q.   Number 14 in your January 2016 proposal would
17      have required the Federation to hire at least one
18      full-time team physician, right?
19             A.   That's what it says, yes.
20             Q.   And the Men's National Team had no such full-time
21      team physician at the time, did it?
22             A.   I wasn't aware whether or not they had a
23      full-time team position -- physician.
24             Q.   Number 15 in your proposal from January of 2016
25      relates to maternity and childcare, and the first bullet


                              TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 16 of 23 Page ID
                                        #:3715

                                                                                  Page 61
 1      call -- would call for the Federation to continue paying
 2      100 percent of salary for up to one year of maternity
 3      leave.
 4                         Seeing now that it refers to salary here,
 5      does that refresh your recollection that the $150,000 that
 6      was being proposed in the first page of the proposal was a
 7      proposal for a $150,000 salary?
 8             A.   No.
 9             Q.   Then the second bullet point under maternity and
10      childcare was a proposal that the Federation provide a
11      full-time childcare professional to each player, correct?
12             A.   Let me review it.
13                         (Witness reviews document.)                   The proposal
14      provided that each player who happened to be a parent
15      would be provided separate childcare professional per
16      family.
17             Q.   And it -- and that would have included the
18      Federation paying an annual salary to the childcare
19      professional, benefits and covering their travel and
20      accommodation expenses?
21             A.   That's what the proposal provides.
22             Q.   And at the time, the Federation didn't provide
23      any kind of childcare assistance to the Men's National
24      Team, did it?
25             A.   I don't -- I don't know what they provided to the


                              TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 17 of 23 Page ID
                                        #:3716

                                                                                Page 62
 1      Men's National Team.
 2              Q.   On page 18 -- sorry.                  On page 7 of your January
 3      proposal reflected in Exhibit 19, No. 18 says:                      Floater
 4      Player Policies.
 5                           Do you see that?
 6              A.   Yes.
 7              Q.   And the PA's proposal was that floaters receive a
 8      weekly salary equal to 50 percent of the top WNT player
 9      weekly salary, correct?
10              A.   That's what it says.
11              Q.   And it reflects that as being $750 a week?
12              A.   At the then-current rate.
13              Q.   So you were basing that off of the salary in
14      effect under the MOU when you said "the current rate"?
15              A.   No, I don't believe we were basing it on the then
16      MOU.     We were basing it upon prospectively what the
17      compensation -- the player compensation would be at the
18      time.
19              Q.   Floaters were often players who were called into
20      training camp but didn't make a match roster, correct?
21              A.   I'm not sure.
22              Q.   Okay.     Were you aware in January of 2016 how much
23      a Men's National Team player would be paid for being
24      called into a training camp but not making a match roster?
25              A.   No.


                               TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 18 of 23 Page ID
                                        #:3717

                                                                             Page 63
 1             Q.   Even though you had the Collective Bargaining
 2      Agreement, you weren't aware?
 3             A.   Even though I had the Collective Bargaining
 4      Agreement, I was not aware -- I was not aware.
 5             Q.   All right.        U.S. Soccer did not respond by way of
 6      rejection or counterproposal to Exhibit 19 prior to
 7      meeting with you, did it?
 8             A.   They did not.
 9             Q.   And I think you already testified that the next
10      meeting was February 3rd, 2016?
11             A.   Yes.
12             Q.   Do you remember where that was?
13             A.   New York.
14             Q.   New York?
15             A.   New York City, uh-huh.
16             Q.   At Latham & Watkins' office?
17             A.   Yes.
18             Q.   Do you remember who was there?
19             A.   I was there, Arthur McAfee, Megan Rapinoe, David
20      Feher for the PA.         For U.S. Soccer, Donna Shalala, Kathryn
21      Ruemmler, Eric Gleason, Tom King, Russ Sauer.
22             Q.   Are you sure about Tom King?
23             A.   Yeah.
24             Q.   You are?
25             A.   Uh-huh.


                              TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 19 of 23 Page ID
                                        #:3718

                                                                              Page 122
 1      make the deal acceptable.
 2                          This is not the minimum amount of money that
 3      the players wanted, period.                  This is the minimum annual
 4      guaranteed compensation that would make the Federation's
 5      Exhibit No. 27 economic proposal acceptable to the players
 6      at that time.
 7                          (Exhibit 31 was marked for identification.)
 8      BY MR. STOLZENBACH:
 9             Q.   Okay.     Exhibit 31 reflects an e-mail exchange
10      between you and Ms. Levine, correct?
11             A.   It appears to be.
12             Q.   And it concludes, at the top of page 1, with an
13      e-mail from you to Ms. Levine, which itself concludes by
14      saying:     See you on the 27th.                  That's because your next
15      bargaining session, after the May 16th one, was June 27th,
16      correct?
17             A.   Could you repeat that again?
18             Q.   Your next bargaining session, after the May 16th
19      bargaining session, occurred on June 27th, correct?
20             A.   You know, I don't -- I don't recall a June 27th
21      bargaining session.
22             Q.   Okay.     If you could turn to Exhibit 31, page
23      WNTPA_7555 in the lower right.                     You see the -- there's a
24      e-mail from you at the top that carries over from the
25      prior page.      And your last line that you wrote is:                 As per


                              TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 20 of 23 Page ID
                                        #:3719

                                                                                Page 130
 1      on their realities?
 2              A.     Yes.
 3              Q.     Do you -- do you recall being -- do you recall
 4      Mr. Feher saying, shortly after you said that, something
 5      like:        We need a term sheet within a matter of some days,
 6      a three or four-pager.                This is not what we want, but this
 7      is a step forward?
 8              A.     I don't recall.
 9                             (Exhibit 33 was marked for identification.)
10      BY MR. STOLZENBACH:
11              Q.     Mr. Nichols, Exhibit 33 is an e-mail exchange
12      between you and Ms. Levine again.
13                             This was your first response to the
14      Federation's proposal reflected in Exhibit 32, correct?
15              A.     I don't know.          I need to read it.
16              Q.     Yep.
17              A.     (Witness reviews document.)                      Okay.
18              Q.     Exhibit 33 was your first response to U.S.
19      Soccer's proposal reflected in Exhibit 32, correct?
20              A.     It appears to be the first written response that
21      I recall.
22              Q.     Do you recall any oral response?
23              A.     I -- I don't.
24              Q.     Okay.     In the second paragraph of your e-mail in
25      Exhibit 33, you write:                First, to be clear, we want the


                                 TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 21 of 23 Page ID
                                        #:3720

                                                                                    Page 131
 1      same pay-per-game compensation as the MNT.
 2                         Did that mean that you would take a male
 3      player's overall pay and divide it by the number of games
 4      he played in and then compare it to the same calculation
 5      for a woman player?
 6              A.   It means what it says.
 7              Q.   Now, I see hal- -- about halfway down a proposal
 8      from you using those same rankings, 1 through 4, 5 through
 9      9, and 9 plus that we saw in the Federation's proposal,
10      correct?
11              A.   Repeat the question.
12              Q.   There's a proposal from you in this e-mail that
13      uses the same rankings, 1 through 4, 5 through 8, and 9
14      plus, that we saw in the Federation's first economic
15      proposal in these negotiations, correct?
16              A.   It appears to be a similar structure, yeah.
17              Q.   If you'll look at the second page in the e-mail
18      on Exhibit 33, you wrote:                Finally, with regard to your
19      lifestyle proposals, since these items are not actionable
20      until the parties reach agreement on the outstanding
21      financial issues, we shall reserve comment until that
22      time.
23                         So, again, I'll ask you:                      The parties did
24      not have agreement on the lifestyle issues as of
25      July 2016, did they?


                              TSG Reporting - Worldwide   877-702-9580
     Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 22 of 23 Page ID
                                        #:3721

                                                                                   Page 145
 1      able to sell those?
 2             A.   Soccer United Marketing.
 3             Q.   Do you know that?
 4             A.   Soccer United -- as I understand, Soccer United
 5      Marketing holds the U.S. Soccer's domestic television
 6      broadcast rights for the World Cup.                        That's what I
 7      understand.
 8             Q.   So that would not include the final of the
 9      Women's World Cup, right?
10             A.   Well, it would, the domestic television rights.
11             Q.   And your understanding of that is just based on
12      something you've read or heard?
13             A.   I've -- I've read it, uh-huh.
14             Q.   Okay.    Do you know where you read it?
15             A.   I can't recall.
16             Q.   So -- so sitting here today, do you still believe
17      it's the case that Soccer United Marketing has the right
18      to sell the broadcast rights to World Cup Final's matches?
19             A.   It's my understanding that Soccer United
20      Marketing has the right to sell U.S. Soccer's domestic
21      television rights to the World Cup broadcast.
22             Q.   Okay.    Do you recall at the October 2016
23      bargaining session Mr. Gulati offering to have a third
24      party look at the attribution of revenues?
25             A.   I vaguely recall him mentioning that.


                              TSG Reporting - Worldwide   877-702-9580
 Case 2:19-cv-01717-RGK-AGR Document 171-60 Filed 02/20/20 Page 23 of 23 Page ID
                                    #:3722

                                                                          Page 146
 1         Q.    And the Players Association did not take him up
 2   on the -- that offer, did it, at least while you were the
 3   executive director?
 4         A.    Correct.       I'm not quite sure it was an offer.                I
 5   think it was a suggestion that he made.
 6         Q.    During that discussion about whether to use a
 7   third party to conduct this analysis, didn't you say to
 8   Mr. Gulati that you believed his numbers?
 9         A.    I don't recall that.
10         Q.    Do you deny it or you just don't remember?
11         A.    I don't recall that.
12         Q.    My -- my question is:                  Do you deny it or do you
13   not remember one way or the other?
14         A.    I think I do not recall means I don't remember.
15         Q.    Okay.    Do you remember asking Mr. Gulati to just
16   give you the numbers directly instead of going through a
17   third-party analysis?
18         A.    Yes.
19         Q.    And didn't he say that he didn't believe you
20   would agree with the numbers if they gave them to you?
21         A.    I don't recall what he said.
22         Q.    Okay.    Do you remember, at the October 2016
23   bargaining session, Ms. Levine walking through nine items
24   in the Players Association proposal that were items that
25   the Men's National Team did not receive in its Collective


                          TSG Reporting - Worldwide   877-702-9580
